DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 32 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  In paragraph [0039] figure 32 is described as a figure of a conventional suspension system.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2011/0202236 to Galasso et al.
Re: claims 1, 9, and 12.  Galasso et al. show in figures 1, 2A, and 2B suspension assembly configured to use a volume of fluid in a fluid circuit for damping comprising a damping mechanism 630 comprising:
a lockout mechanism 510 independent of the damping mechanism configured to prevent damping by the damping mechanism; and an actuator 50 and/or 120 for the lockout mechanism; wherein the lockout mechanism is configured to provide a lockout setting or mode and the lockout setting or mode is actuated by the actuator of the lockout mechanism as described in paragraph [0034]; wherein the damping mechanism is configured to provide a damping setting from fluid flow through the piston within the volume 170 of the damping mechanism and the lockout setting from movement of the piston 160 based on signals from the actuator 50 and/or 120 is independent of the damping setting as shown in figures 2A and 2B.  With regards to claim 9, Examiner notes that the independent arrangement of the damping and lockout mechanisms make the lockout mechanism configured to be turned on and off without modification of the damping setting of the damping mechanism.
Re: claims 2, 14, and 19.  Galasso et al. show in figures 2A and 2B the suspension assembly further comprising a shock assembly comprising the damping mechanism 630 and the lockout mechanism 510.
Re: claims 3 and 15.  Galasso et al. show in figures 2A and 2B the limitation wherein the actuator 120 for the lockout mechanism 510 is on the shock assembly and particularly the lockout mechanism portion of the shock assembly as shown.
Re: claims 4, 6, 16, and 20.  Galasso et al. disclose in paragraphs [0044-0045] the limitation wherein the actuator 50 is remote from the shock assembly e.g. on the handlebar for user manipulation e.g. switch or lever.
Re: claim 5.  Galasso et al. disclose in paragraphs [0044-0045] the limitation wherein the actuator comprises at least one of a lever (see paragraph [0045]) or a switch (see paragraph [0044]).
Re: claims 7, 10, and 12.  Galasso et al. show in figures 2A and 2B the limitation wherein the lockout mechanism comprises a flow control element 116 to prevent flow of fluid from the fluid circuit or chambers of 630 connected to the chambers of 510 via element 636 into a reservoir chamber 154 when the lockout mechanism is actuated.  See paragraph [0034].
Re: claim 8.  Galasso et al. show in figures 2A and 2B the suspension assembly further comprising a flow path 157 for fluid through the lockout mechanism into a reservoir chamber 154 separate from a flow path through the unlabeled check valve shown to the right of the piston 116 in the bridge separating chambers 153 and 154 for fluid through the damping mechanism into the reservoir chamber.
Re: claim 11.  Galasso et al. show in figures 2A and 2B the limitation wherein when the lockout mechanism is on fluid cannot enter a flow path 157 for fluid through the damping mechanism via 114 to element 636.
Re: claims 13 and 18.  Galasso et al. show in figures 2A and 2B and describes in paragraph [0034] the limitation wherein the lockout mechanism is configured to provide a lockout setting to lock out damping by the damping mechanism, wherein the damping mechanism is inoperative when the lockout mechanism is turned on i.e. blocks orifices 114 with piston 116 to provide the lockout setting without damping; wherein the damping mechanism is operative to provide damping at the damping setting when the lockout mechanism is turned off i.e. opens orifices 114 because of movement of     piston 116.
Re: claim 17.  Galasso et al. show in figures 1, 2A, and 2B a suspension system comprising a fluid circuit or the chambers of 630 connected to the chambers of 510 via element 636 for a fluid configured to provide damping for a bicycle comprising:
a damping mechanism 630 configured to provide a damping setting for damping;
a lockout mechanism 510 configured to provide a lockout setting and comprising (a) a flow control element 116 configured in the lockout setting to prevent flow of the fluid through the damping mechanism and (b) a flow control element or left side spring loaded check valve shown to the right of element 116 on the bridge between chambers 153 and 154 configured to allow flow to a reservoir chamber of the fluid circuit if the pressure of the fluid is greater than a threshold value; an actuator 120 for the lockout mechanism configured to actuate the flow control element 116 configured to prevent flow through the damping mechanism; wherein the lockout mechanism is configured to provide the lockout setting when on and to permit damping at the damping setting by the damping mechanism when off as described in paragraph [0034].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Applications 2012/0187653 to Edgeworth et al., 2011/0042869 to Runkel, 2005/0175626 to Turner et al., and foreign patent WO 11/59771 teach the use of similar suspension assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
May 6, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657